DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.

Response to Amendment
Claims 35-50 are pending in the application.  New grounds of rejection have been added as a result of the amendment submitted 1/14/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 35-50 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2019/0165339) in view of Lee (US 2015/0288022).
Regarding claim 31, Jiang et al. discloses in Figs 1-8, a secondary battery ([0002]), comprising an electrode assembly (ref 1), a pouch (ref 3), an electrode lead (ref 12) and an insulating tape (ref 2); the electrode assembly (ref 1) being received in (Fig 7) the 

    PNG
    media_image1.png
    354
    384
    media_image1.png
    Greyscale

Jiang et al. does not explicitly disclose the elastic modulus of the insulating tape is 1Gpa~6Gpa, the change in the elastic modulus of the insulating tape is not considered to confer patentability to the claims.  Lee (see [0026], [0060], [0061]) teaches that it was known in the art at the time of filing the invention that varying the elasticity of an insulating tape will vary the finishing/insertion size/shape of the electrode assembly.  Therefore the finishing/insertion size/shape of the electrode assembly is a variable that can be modified, among others, by varying the elasticity of an insulating tape.  For that reason, the elasticity of an insulating tape, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the elasticity of an insulating tape cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the elasticity of an insulating tape in the apparatus of Jiang et al. as taught by Lee to obtain the desired finishing/insertion size/shape of the electrode assembly (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 32, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses the insulating tape (ref 2) comprises a first portion (“T 1st”, Fig 2 above) and a second portion (“T 2nd” Fig 2 above), the second portion is bonded on (Fig 2) the second surface (“second” Fig 2 above), the first portion (“T 1st”, Fig 2 above) is connected to an end portion of the second portion (“T 2nd”, Fig 2 above) and bonded on (Fig 2) the first surface (“first”, Fig 2 above).

Regarding claims 33 and 46, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses in the width direction, an end portion of the first portion away from the second portion does not exceed a midline (depicted in Fig 2 above) of the first surface (“first”, Fig 2 above).


While Jiang et al. does not explicitly disclose a dimension of the first portion in the width direction is larger than 2mm, the dimension of the first portion in the width direction is not considered to confer patentability to the claims.  Jiang et al. (see [0021], [0035]) teaches that it was known in the art at the time of filing the invention that varying the length of the insulation tape will vary the leak resistance of the pouch.  Therefore the leak resistance of the pouch is a variable that can be modified, among others, by varying the the length of the insulation tape.  For that reason, the the length of the insulation tape, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the length of the insulation tape cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the length of the insulation tape in the apparatus of Jiang et al. to obtain the desired leak resistance of the pouch (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claims 35 and 42, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses a thickness of the insulating tape (ref 2) is 3 – 40 microns ([0051]).  It would have been obvious to one of ordinary skill in the art In re Malagari, 182 USPQ 549.

Regarding claims 36 and 45, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses a tail end of the separator forms a termination line (end of separator, [0033]), and the insulating tape (ref 2) at least covers a part of the termination line (Figs 1-4 depict tape 2 around an end of separator).

Regarding claim 37, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses in the length direction, an end portion (“T 1st”, “T 2nd”, Fig 2 above) of the insulating tape (ref 2) exceeds (Figs 1-4, tape 2 wraps an end) the separator ([0021], [0035], [0033]).

Regarding claims 38 and 48, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses the insulating tape (ref 2) is provided as plurality in number (Fig 2), the plurality of insulating tapes comprise a first insulating tape (ref 21) and a second insulating tape (ref 22), the first insulating tape (ref 21) and the second insulating tape (ref 22) are respectively provided on two second surfaces (top part of “second”, and bottom part of “second”, Fig 2 above); in the length direction, two ends of the first insulating tape and two ends of the second insulating tape (ends of refs 21, 22, wrap around) exceed the electrode plate ([0033]).



Regarding claims 40 and 50, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses the pouch (ref 3) comprises two packaging films (Fig 7, [0053]), and at least one packaging film forms a cavity (Fig 7), the two packaging films (Fig 7, [0053]) are connected around the cavity to form a sealing portion; the electrode assembly (ref 1) is positioned between the two packaging films and received in the cavity; each packaging film (Fig 7, [0053]) comprises a protecting layer (ref 33), a metal layer (ref 31) and a connecting layer (ref 32), the connecting layer (ref 32) is provided on a surface (Fig 8) of the metal layer (ref 31) facing (Fig 8) the electrode assembly (ref 1), the protecting layer (ref 33) is provided on a surface of (Fig 8) the metal layer (Fig 31) away from (Fig 8) the electrode assembly 

Regarding claim 43, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses in the width direction, an end portion of the first portion away from the second portion does not exceed a midline (depicted in Fig 2 above) of the first surface (“first”, Fig 2 above).

Regarding claim 44, modified Jiang et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a dimension of the first portion in the width direction is larger than 2mm.
While Jiang et al. does not explicitly disclose a dimension of the first portion in the width direction is larger than 2mm, the dimension of the first portion in the width direction is not considered to confer patentability to the claims.  Jiang et al. (see [0021], [0035]) teaches that it was known in the art at the time of filing the invention that varying the length of the insulation tape will vary the leak resistance of the pouch.  Therefore the leak resistance of the pouch is a variable that can be modified, among others, by varying the the length of the insulation tape.  For that reason, the the length of the insulation tape, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the length of the insulation tape cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the length of the insulation tape in the apparatus In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Claims 35-50 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2019/0165339) in view of Kim et al. (US 2010/0310912).
Regarding claim 31, Jiang et al. discloses in Figs 1-8, a secondary battery ([0002]), comprising an electrode assembly (ref 1), a pouch (ref 3), an electrode lead (ref 12) and an insulating tape (ref 2); the electrode assembly (ref 1) being received in (Fig 7) the pouch (ref 3), the electrode lead (ref 12) being connected to the electrode assembly (ref 1) and extending to be outside of (Fig 7) the pouch (ref 3) in a length direction (Fig 7) of the electrode assembly; the electrode assembly (ref 1) comprising electrode plates ([0033]) and a separator ([0033]), the separator ([0033]) separating the electrode plates ([0033]); an outer surface of the electrode assembly (ref 1) comprising a first surface (flat surface 11, “first”, Fig 2 below) and a second surface (curved end surface, “second”, Fig 2 below), an area of the second surface being smaller than an area of the first surface (depicted in all Figs 1-7); the first surface (“first”, Fig 2 below) being provided as two in number (front, back, Fig 2), and the two first surfaces facing each other in a thickness direction (depicted in Fig 2) of the electrode assembly; the second surface (“second”, Fig 2 below) being provided as two in number (left & right sides, Fig 2), and the two second surfaces facing each other in a width direction (left & right sides, Fig 2) of the electrode assembly, each second surface (“second”, left and right sides, Fig 2 below) connecting two first surfaces (depicted in Fig 2); and at least a part of the insulating tape (ref 2) being provided on the second surface in the length direction (“second”, left and right curved surfaces, Fig 2), at least one end of the insulating tape (end of ref 2) exceeding the electrode plate (depicted in Figs 1, 3, 4, [0021], [0035]) in the length direction.

    PNG
    media_image1.png
    354
    384
    media_image1.png
    Greyscale

Jiang et al. does not explicitly disclose the elastic modulus of the insulating tape is 1Gpa~6Gpa, the change in the elastic modulus of the insulating tape is not considered to confer patentability to the claims.  Kim et al. (see Abstract, [0011], [0012], [0064]) teaches that it was known in the art at the time of filing the invention that varying the elasticity of an insulating tape will vary the end thickness/shape of the electrode assembly.  Therefore the end thickness/shape of the electrode assembly is a variable that can be modified, among others, by varying the elasticity of an insulating tape.  For that reason, the elasticity of an insulating tape, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the elasticity of an insulating tape cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the elasticity of an insulating tape in the apparatus of Jiang et al. as taught by Kim et al. to obtain the desired end thickness/shape of the electrode assembly (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 32, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses the insulating tape (ref 2) comprises a first portion (“T 1st”, Fig 2 above) and a second portion (“T 2nd” Fig 2 above), the second portion is bonded on (Fig 2) the second surface (“second” Fig 2 above), the first portion (“T 1st”, Fig 2 above) is connected to an end portion of the second portion (“T 2nd”, Fig 2 above) and bonded on (Fig 2) the first surface (“first”, Fig 2 above).

Regarding claims 33 and 46, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses in the width direction, an end portion of the first portion away from the second portion does not exceed a midline (depicted in Fig 2 above) of the first surface (“first”, Fig 2 above).

Regarding claim 34, 41 and 47, modified Jiang et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a dimension of the first portion in the width direction is larger than 2mm.
While Jiang et al. does not explicitly disclose a dimension of the first portion in the width direction is larger than 2mm, the dimension of the first portion in the width direction is not considered to confer patentability to the claims.  Jiang et al. (see [0021], [0035]) teaches that it was known in the art at the time of filing the invention that varying the length of the insulation tape will vary the leak resistance of the pouch.  Therefore the leak resistance of the pouch is a variable that can be modified, among others, by varying the the length of the insulation tape.  For that reason, the the length of the insulation tape, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the length of the insulation tape cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the length of the insulation tape in the apparatus of Jiang et al. to obtain the desired leak resistance of the pouch (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claims 35 and 42, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses a thickness of the insulating tape (ref 2) is 3 – 40 microns ([0051]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges (10 – 40 microns) disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claims 36 and 45, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses a tail end of the separator forms a termination line (end of separator, [0033]), and the insulating tape (ref 2) at least covers a part of the termination line (Figs 1-4 depict tape 2 around an end of separator).

Regarding claim 37, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses in the length direction, an end portion (“T 1st”, “T 2nd”, Fig 2 above) of the insulating tape (ref 2) exceeds (Figs 1-4, tape 2 wraps an end) the separator ([0021], [0035], [0033]).

Regarding claims 38 and 48, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses the insulating tape (ref 2) is provided as plurality in number (Fig 2), the plurality of insulating tapes comprise a first insulating tape (ref 21) and a second insulating tape (ref 22), the first insulating tape (ref 21) and the second insulating tape (ref 22) are respectively provided on two second surfaces (top part of “second”, and bottom part of “second”, Fig 2 above); in the length direction, two ends of the first insulating tape and two ends of the second insulating tape (ends of refs 21, 22, wrap around) exceed the electrode plate ([0033]).

Regarding claims 39 and 49, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses the insulating tape (ref 2) is provided as plurality in number (Fig 2, refs 21, 22), the plurality of insulating tapes comprises a first insulating tape (ref 21) and a second insulating tape (ref 22); the first insulating tape (ref 21) and the second insulating tape (ref 22) are provided on one second surface and spaced apart from each other in the length direction (depicted in Fig 2); in the length direction, an end portion of the first insulating tape (ref 21) away from the second insulating tape (ref 22) exceeds one end of the electrode plates (depicted in Fig 2) in the length direction, an end portion of the second insulating tape (ref 22) away from the first insulating tape  (ref 21) exceeds another end of the electrode plate (depicted in Fig 2) in the length direction that is opposite to the one end of the electrode plate (depicted in Fig 2).

Regarding claims 40 and 50, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses the pouch (ref 3) comprises two packaging films (Fig 7, [0053]), and at least one packaging film forms a cavity (Fig 7), the two packaging films (Fig 7, [0053]) are connected around the cavity to form a sealing portion; the electrode assembly (ref 1) is positioned between the two packaging films and received in the cavity; each packaging film (Fig 7, [0053]) comprises a protecting layer (ref 33), a metal layer (ref 31) and a connecting layer (ref 32), the connecting layer (ref 32) is provided on a surface (Fig 8) of the metal layer (ref 31) facing (Fig 8) the electrode assembly (ref 1), the protecting layer (ref 33) is provided on a surface of (Fig 8) the metal layer (Fig 31) away from (Fig 8) the electrode assembly (ref 1); the electrode lead (ref 12) passes through between (Fig 7) the two packaging films (Fig 7, [0053]).

Regarding claim 43, modified Jiang et al. discloses all of the claim limitations as set forth above and also discloses in the width direction, an end portion of the first portion away from the second portion does not exceed a midline (depicted in Fig 2 above) of the first surface (“first”, Fig 2 above).

Regarding claim 44, modified Jiang et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a dimension of the first portion in the width direction is larger than 2mm.
While Jiang et al. does not explicitly disclose a dimension of the first portion in the width direction is larger than 2mm, the dimension of the first portion in the width direction is not considered to confer patentability to the claims.  Jiang et al. (see [0021], [0035]) teaches that it was known in the art at the time of filing the invention that varying the length of the insulation tape will vary the leak resistance of the pouch.  Therefore the leak resistance of the pouch is a variable that can be modified, among others, by varying the the length of the insulation tape.  For that reason, the the length of the insulation tape, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the length of the insulation tape cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the length of the insulation tape in the apparatus of Jiang et al. to obtain the desired leak resistance of the pouch (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to Arguments
Applicant’s arguments with respect to claim(s) 35-50 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725